Citation Nr: 0406303	
Decision Date: 03/10/04    Archive Date: 03/19/04

DOCKET NO.  02-15 921 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic 
arthritis left hip, claimed as a left hip joint condition.


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) in 
the National Guard of Puerto Rico from January 16, 1961 to 
February 23,1961 as shown by a DD Form 214 of record.  

This appeal arises from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico (RO), in which the 
appellant was denied entitlement to service-connection for 
post-traumatic arthritis left hip, claimed as a left hip 
joint condition.


REMAND

Service connection is established when the evidence 
demonstrates that a particular injury or disease that results 
in a disability was incurred in the line of duty in the 
active military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  

In the present case, the appellant filed a claim for service 
connection for a left hip joint condition in August 2001.  
The claims file contains a hospitalization clinical summary 
dated January 31, 1961, while the veteran was in service, 
which shows that the appellant's injuries in 1959 required 
hospitalization for a hip spica for a total of six months.  
It further indicates the appellant complained of pain and 
stiffness of the hip on even minimal activity following his 
injury in 1959.  It also indicates that he complained of 
severe pain in the left hip referred to the left knee.  A 
physical examination revealed over one inch of atrophy of the 
left thigh as compared with the right.  He walked with an 
antalgic gait.  There was rather marked stiffness of the left 
hip, with nearly complete flexion but limited extension.  
There was marked imitation of external rotation and internal 
rotation and tenderness to palpation about the hip.  

Examination of the left knee was not remarkable.  X-rays of 
the pelvis showed demineralization of the proximal portion of 
the left femur, marked narrowing of the hip joint and 
irregularity in the acetabulum apparently at the site of old 
fractures.  The report includes a paragraph addressing 
"military capabilities and recommendation" that indicates 
the appellant was "not physically qualified for retention in 
the military service because of an incapacitating condition 
of the left hip joint due to arthritis resultant from old 
trauma.  It continued: "It is felt that his condition can do 
nothing more than progress and it is recommended that the 
claimant be separated."  It concluded with the 
recommendation that the appellant be presented to a Medical 
Board for evaluation and disposition.  

The hospital summary also includes the following diagnosis of 
the appellant: "Arthritis due to direct trauma, hip joint, 
left, secondary to old injury sustained in motorcycle 
accident 24 Nov 59, Puerto Rico; manifested by pain, 
stiffness, atrophy and X-ray evidence."  

Similarly, the report of the Medical Board Proceeding, dated 
in January 1961, shows the same diagnosis as the clinical 
summary described in the preceding paragraphs.  In addition, 
it contained the recommendation that the appellant be 
relieved from active duty training and subsequently separated 
from the National Guard.  The Medical Board Proceeding report 
also indicated the appellant was to remain in the hospital 
until release to his National Guard Unit.

The claims file also contains a Form DA 1049, signed by the 
appellant, which includes the following language:

I have been notified that, based upon 
preliminary findings, I am considered 
unfit for retention in the military 
service on account of a physical 
disability which is considered to have 
existed prior to [the date the 
appellant entered the service] and 
which appears to be not incident to, or 
aggravated by, prior or subsequent 
military service.  

In addition to the evidence set forth above, the claims file 
contains a private medical opinion dated in January 2001 in 
which Dr. C.C.V, M.D., reviewed the medical evidence 
submitted to him by the appellant and rendered the following 
opinion:

It is clear prior to entering the 
National Guard . . . the appellant had 
[already] a [lesion] of the left hip 
which was aggravated by the accident he 
suffered [while in service.]

A review of the private medical report indicates Dr. C.C.V. 
did not review all of the veteran's medical records.  
Nevertheless, the claims file does not contain a recent VA 
examination report.  In addition, the United States Court of 
Appeals for Veterans Claims (Court) has held that the VA's 
statutory duty to assist the veteran includes the duty to 
conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

Accordingly, in order to assist the appellant in the 
development of his appeal and to ensure due process, this 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part:

1.		The RO should ask the appellant for 
the names and addresses of all physicians 
who treated him for his left hip 
condition.  This includes treatment for 
his hip condition received prior to and 
following his service.  The RO should 
explain to the appellant that his failure 
to provide these names as well as any 
necessary release and authorization forms, 
might result in an adverse determination 
on his claim.  

The RO should then obtain all of the 
appellant's treatment records from the 
physicians identified by the appellant.  
The RO should also obtain the records 
identified in the claims file.  
Specifically, the RO should obtain the 
medical records identified and reviewed by 
Dr. C.C.V., M.D., as indicated by page 5 of 
his treatment report, which is tabbed on 
the left with a yellow flag marked 
"January 2001."  The RO should 
specifically request any progress notes, X-
ray films or Magnetic Resonance Imaging 
(MRI) test results that relate to the 
appellant's left hip condition.  

The RO should cease its attempts to obtain 
these records only if it is notified that 
they do not exist.  If no records exist, 
the RO should note this in the claims file.  
Once the RO obtains the records described 
in the preceding paragraph it should 
associate them with the appellant's claims 
file.

2.	After the development requested in 
Paragraph 1 is accomplished, the RO 
should send the complete claims file, 
including a copy of this Remand, to the 
appropriate physician for an evaluation 
of the etiology of the appellant's left 
hip condition.  The examiner is requested 
to review the entire claims file, prior 
to conducting an examination of the 
appellant, and specifically: (1) the 
appellant's service medical records, 
which are located in a manila envelope 
labeled on the backside "Service 
Department Records Envelope" and 
discussed in the Introduction portion of 
this decision; (2) the private medical 
records from Dr. C.C.V., M.D., identified 
in Paragraph 1; and tabbed with a yellow 
flag marked "January 2001;"and (3) any 
additional private medical records 
obtained as a result of the development 
requested in Paragraph 1.  All indicated 
tests and studies should be accomplished, 
including affording the appellant updated 
X-rays or MRI testing, if necessary, and 
the findings should be reported in 
detail.  

Based upon a review of the above records, 
the physician is requested to render an 
opinion as to the nature and severity of 
the appellant's left hip condition.  This 
opinion should include the physician's 
opinion as to the etiology of the 
appellant's current post-traumatic 
arthritis, claimed as a left hip 
condition.

The examiner is reminded that the 
appellant is claiming that his current 
disorder, including arthritis of the left 
hip, resulted from an injury during 
service that "aggravated" a hip problem 
that existed prior to his period of 
active duty for training from January 16, 
1961 to February 223, 1961.  Temporary 
exacerbations of a preexisting disorder 
does not constitute aggravation, which 
requires an over all increase in the 
disability which persists to the present.  
In this regard, the examiner is requested 
to evaluate the findings shown in the 
hospitalization report of January 31, 
1961 when considering the nature and 
extent of the appellant's injury prior to 
service in 1959 and any over-all increase 
in disability shown during service which 
continues to the present.

In addition, it would be helpful to the 
Board if the examiner, in expressing his 
or her opinion, would use the language 
"unlikely," "as likely as not" or 
"likely."  (The term, "as likely as 
not," does not mean "within the realm of 
medical possibility," but rather that 
the evidence of record is so evenly 
divided that, in the examiner's expert 
opinion, it is as medically sound to find 
in favor of the examiner's conclusion as 
it is to find against it.)  All 
conclusions should be supported by 
citation to clinical findings of record.  
The examiner also should provide complete 
rationale for all conclusions reached.  
Finally, the examiner should indicate 
that a review of the appellant's claims 
file was conducted, as requested above, 
in the examination report.

In addition, if the VA examiner 
determines that the appellant does not 
currently have a left hip disorder 
etiologically related to, or aggravated 
by, his service, specifically an injury 
to the hip during service, he or she 
should respond to Dr. C.C. V's opinion, 
which is located on page 8 of his January 
2001 treatment record.

3.		The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5102 
and 5103A (West 2002), 38 C.F.R. § 3.159 
(2003) (the "VCAA"), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and any 
other applicable legal precedent.  This 
includes informing the appellant of the 
time he has in which to submit additional 
evidence.  

	4.	To the extent the claim on appeal 
remains denied, the appellant should be 
provided with an SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on his claim for benefits, to 
include a summary of the evidence and 
discussion of all pertinent regulations, 
including the reports from the examination 
requested above and the VCAA.  An 
appropriate period of time should be 
allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) that may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2003) failure to report to the scheduled VA examination may 
result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the RO to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



